DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

 Election/Restrictions
Applicant elected without traverse Species I comprising Figures 1-4 in reply filed on 01/02/2020.
Claim 61 recites the limitations “folded panel connected to one of the folded panels at a further crease is folded:   in to lie against the folded panel of the next wipe.” In lines 2-4, the structure as recited appears to be shown in Figure 6. Figure 6 is not an elected embodiment of Species I therefore claim 61 is not treated on the merits. It is required claim 61 be cancelled. 

Claim 63 recites the limitations “folded panel connected to one of the folded panels at a further crease is folded: out from the enfolded folded panel to lie against the enfolding folded panel of the next wipe” in lines 2-5, the structure as recited appears to be shown Figure 7. Figure 7 is not an elected embodiment of Species I therefore claim 63 is not treated on the merits. It is required claim 63 be cancelled. 

Therefore, claim 61-63 are not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations 
“triplet of three wipes” as recited in claim 40 line 17;
“the triplet stacked” as recited in claim 40 line 21;
“the triplet stacked” as recited in claim 40 line 29;
must be shown or the feature(s) canceled from the claim(s).  



Therefore, the limitations “wherein the crease of the further folded panel will extend substantially to the middle of the stack, whereby the number of thicknesses of wipe is uniform at substantially all cross-sectional positions.” as recited in claim 46 lines 1-5 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “wherein the crease positions will be set to provide a degree of tolerance in crease position to avoid folded panel overlap” as recited in claim 47 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “folded panel connected to one of the folded panels at a further crease is folded: in to lie against the folded panel of the next wipe” in claim 61 lines 2-4 must be shown or the feature(s) canceled from the claim(s).  
Therefore, the limitations “folded panel connected to one of the folded panels at a further crease is folded: in to lie against the main panel of its wipe from the enfolded folded panel” in claim 62 lines 2-5 must be shown or the feature(s) canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 40 and 41 are objected to because of the following informalities:  

Claim 40 recites the limitations “opposite face sides,” in line 5.  It is suggested the limitations be amended to read --opposite facing sides--.
Claim 40 recites the limitations “two opposite, creased edges,” in line 7.  It is suggested the limitations be amended to read --two opposite creased edges,” --.
Claim 40 recites the limitations “one being an enfolding one and another being,” in lines 7-8.  It is suggested the limitations be amended to read --one being an enfolding one and the other being,--.
, creased edges,” in line 10.  It is suggested the limitations be amended to read --opposite creased edges,--.
Claim 41 recites the limitations “said same face,” in line 3.  It is suggested the limitations be amended to read -- said same face side--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 40 includes the limitations “whereby a second wipe in a triplet of three wipes has,” in lines 16-17; “a first wipes of the triplet stacked opposite,” in lines 21-22 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40,41,45-47 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites the limitations “whereby a second wipe in a triplet of three wipes has,” in lines 16-17; “a first wipes of the triplet stacked opposite,” in lines 21-22 and “a third wipe of the triplet stacked,” in lines 28-29. It is unclear as to what triplet of three wipes are referred to since the specifications do not disclose a triplet of wipes and the drawings do not show a stack wherein the stack comprises only a triplet of wipes rather each of the figures shown a continuous stack representation comprising four individual wipes.
The “triplet” of wipes limitations are unsupported and are required to be cancelled.  In matter of examination of the current amendment, the main panel 22 and 
Claim 41 recites the limitations “the said same face” in line 3.  It is unclear as to whether the claim intended to recite the same face side as previously cited or a different same face. As best construed the said same face is the said same face side. Appropriate clarification is required.

Claim 45 recites the limitation "the full depth" in line 2 and “the enfolded wipe” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitations "the number of thickness of wipes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites the limitations "the same face" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

The term "substantially" in claim 46 line 3 and 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 46 recites the limitations “the number of thickness of wipe is uniform at substantially all cross-sectional positions” in line 4-5.  It is unclear as to how the number of thickness of wipe is uniform at substantially all cross-sectional positions when a 
Claim 47 recites the limitations “wherein the crease positions will be set to provide a degree of tolerance in crease position to avoid folded panel overlap” in line 2-3.  It is unclear as to what degree of tolerance is claimed in the in crease position provided when no specific structure of the claimed invention is recited.  Appropiate correction is required.

Claim 60 includes the limitations “the next but one wipe on the same face” in line 5. The limitations as recited are indefinite because it is unclear as to what is meant by the limitations.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42,45-47 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2007/0062968 A1) in view of Bando (US 5,918,735) 

Referring to claim 40. Mark discloses a stack of interleaved wipes (stack 3; Figure 7), the stack comprising:
wipes (3; Figure 7) each having:
a main panel (respectively 8a and 8b; Figure 7) having,
two opposite faces (top and bottom faces of 8a or 8b) on respective opposite face sides of the main panel (8a and 8b) and 
two opposite, creased edges (edges 7 and 9), one being an enfolding one (edge 9 of 8b; Figure 7) and another being an enfolded one (edge 7 of 8b; Figure 7),
two folded panels (10a and 6a of 8b) connected to the main panel (8a) by respective creases (9 and 7) at respective opposite, creased edges of the main panel (8a) and forming respective folds (folds by panels 10a and 6a), both folded panels (10a and 6a) being folded to a same face side of (face of 8b facing toward the bottom of stack; see Figure 7) the main panel (8a), 
the wipes being stacked and interleaved (see interleaved stack in Figure 7), whereby a second wipe (8b) in a triplet of three wipes (stack consisting of wipes 8a,8b and 3; Figure 7) has:
the enfolded creased edge (7 of wipe 8b) of the second wipe (8b) enfolded within an enfolding fold (between 8a and 10a of 9) formed by the main panel (8a) and the respective folded panel (10a) of a first wipe (8a) of the triplet stacked (stack consisting of wipes 8a,8b and 3; Figure 7) opposite from the said same face  side (opposite the bottom face of 8b) of the second wipe (8b) and

having enfolded within it the enfolded creased edge (7) of a third wipe (third wipe from the top as seen in Figure 7; or the wipe below the second wipe as shown in Figure 7) of the triplet stacked on the same face (face of 8b directed downwards) side of the second wipe (8b).

Mark does not specifically disclose the wipes comprising at least one further folded panel connected to one of the folded panels at a further crease.

Bando discloses a stack of interleaved wipes (Figure 2), wherein a folded panel (Sa; Figure 2) comprises at least one further folded panel (Sb) connected to one of the folded panels (Sa) at a further crease (crease between Sa and Sb).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Mark to have included at least one further folded panel connected to one of the folded panels at a further crease as taught by Bando because the grip between the top wipe and the next to be dispensed wipe would be increased such that it would assure the next to be dispensed wipe partially exits the dispenser opening as the top wipe is removed from the stack. Furthermore, the least one further folded panel connected to one of the folded panels 


Referring to claim 41. Mark discloses a stack of interleaved wipes (stack 3; Figure 7), wherein the stack (stack of Figure 2) is oriented for dispensing with the said same face (bottom surface side of 8b) being on the underside of a respective wipe (see Figures 8) or facing away from a dispensing aperture in a container of the stack (bottom surface side of 8b faces away from the dispensing aperture 4).

Referring to claim 42. Mark discloses a stack of interleaved wipes (stack 3; Figure 7), wherein the folded panel (6b) of the enfolding fold (between 8a and 10a) of the wipe (3) being dispensed is arranged such as to tend to draw the folded panel of the enfolded fold (between 8a and 10a) or the further fold (Sb of Bando) connected to it towards the opening by frictional contact therewith (stack can be pulled from the bottom as shown in Figure 7; see direction of dispensing in Figure 4).

Referring to claim 45. Bando discloses a stack of interleaved wipes (Figure 2),
wherein the enfolded crease (between S2 and Sb; Figure 2) extends into the full depth of the enfolding fold to draw the enfolded wipe to a dispensing aperture (see Figure 2; Applicant separated the conditions in the claim with the limitations “or” thus only one of the conditions is required to be satisfied in the claimed structure; in addition the partially extending into enfolded wipe limitations are not shown in the drawings).

Regarding 46, structure of claim 46 in not shown and thickness of wipes is not uniform at all cross sectional positions, see applicants drawing Figure 1 as center location and any side edge.
Bando discloses a stack of interleaved wipes (Figure 2), wherein the crease of the further panel (Sb; Figure 2) will extend substantially to the middle of the stack (towards the center of the stack) whereby the number of thickness of wipe (number of wipe panels) is uniform at substantially all cross-sectional positions (see number of panels on the left and right side of stack in Figure 2).

Referring to claim 47. Bando discloses a stack of interleaved wipes (Figure 2), wherein the crease positions will be set to provide a degree of tolerance in crease position to avoid folded panel overlap (see edge of Sd offset from interior of Sb; Figure 2).
Referring to claim 60. Bando discloses a stack of interleaved wipes (Figure 2), wherein the further folded panel (panel Sb; Figure 2) connected to one of the folded panels (Sa) at a further crease is folded (crease of Sb):
away from the main panel (S3) to lie against the main panel (Sd) of the next but one wipe on the same face of the main panel.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. See modified rejections above.

New claims 61-63 include restricted subject matter that is not included in the elected embodiment of Species I comprising Figures 1-4. Therefore, claim 61-63 are not treated on the merits and are required to be cancelled.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, reference of Mark and the secondary reference of Bando disclose wipe dispensing apparatus wherein each of the references disclose a specific fold configuration of the housed wipes.  Specifically, Bando discloses least one further folded panel connected to one of the folded.  Bando discloses panels comprising multiple folds.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Mark to have included at least one further folded panel connected to one of the folded panels at a further crease as taught by Bando because the grip between the top wipe and the next to be 
The applicant further argues “Mark does not have a third fold at every layer, whereas the present invention does and three folds at every layer.”  Applicant’s claims do not recite the limitations argued.  The reference of Bando discloses a second folded panel on the wipe.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Bando teaches an embodiment wherein the third panel is in every other fold and wherein the applicant’s invention shows a third fold at every layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Bando teaches a completely different orientation for the dispensing sheet.  It is to be noted the applicant’s elected Figures 1-2 disclose a fold configuration of the invention, Figures 3 and 4 show a representation of dispenser comprising a plurality of sheets within, the specific fold configurations in Figure 3 and 4 are not shown in detail. It is the fold configuration of Figures 1 and 2 which is originally elected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAKESH KUMAR/Primary Examiner, Art Unit 3651